UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-12992 SYNTHETECH, INC. (Exact name of registrant as specified in its charter) OREGON 84-0845771 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1290 Industrial Way PO Box 646 Albany, Oregon97321 (Address of Principal Executive Offices) (541) 967-6575 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See the definition of “large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class: Common Stock, $0.001 par value Shares outstanding as of August 8, 2007:14,556,614 SYNTHETECH, INC INDEX Page Part I.Financial Information Item 1. Condensed Financial Statements Balance Sheets 3 Statements of Operations 5 Statements of Cash Flows 6 Notes to Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure about Market Risk 26 Item 4. Controls and Procedures 26 Part II.Other Information Item 6. Exhibits 28 Signatures 29 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SYNTHETECH, INC. Condensed Balance Sheets (unaudited) June 30, March 31, 2007 2007 Assets Current Assets: Cash and cash equivalents $ 343,000 $ 259,000 Accounts receivable, less allowance for doubtful accounts of $15,000 for both periods 2,483,000 2,195,000 Inventories 4,535,000 4,778,000 Prepaid expenses 255,000 354,000 Total Current Assets 7,616,000 7,586,000 Property, Plant and Equipment, net 3,770,000 3,746,000 Total Assets $ 11,386,000 $ 11,332,000 The accompanying notes are an integral part of these condensed financial statements. 3 SYNTHETECH, INC. Condensed Balance Sheets (continued) (unaudited) June 30, March 31, 2007 2007 Liabilities and Shareholders’ Equity Current Liabilities: Line of credit $ 456,000 $ 644,000 Note Payable 26,000 132,000 Accounts payable 865,000 782,000 Accrued compensation 355,000 273,000 Accrued termination benefits 71,000 124,000 Deferred revenue 43,000 43,000 Other accrued liabilities 18,000 3,000 Total Current Liabilities 1,834,000 2,001,000 Shareholders' Equity: Common stock, $.001 par value; 100,000,000 shares authorized; 14,547,000 shares issued and outstanding for both balance sheet dates 15,000 15,000 Paid-in capital 9,278,000 9,176,000 Retained earnings 259,000 140,000 Total Shareholders' Equity 9,552,000 9,331,000 Total Liabilities and Shareholders' Equity $ 11,386,000 $ 11,332,000 The accompanying notes are an integral part of these condensed financial statements. 4 SYNTHETECH, INC. Condensed Statements of Operations (unaudited) Three Months Ended June 30, 2007 2006 Revenue $ 4,172,000 $ 1,743,000 Cost of revenue 2,983,000 1,698,000 Gross income 1,189,000 45,000 Research and development 328,000 330,000 Selling, general and administrative 725,000 510,000 Total operating expense 1,053,000 840,000 Operating income (loss) 136,000 (795,000 ) Interest income 9,000 12,000 Interest expense (26,000 ) (2,000 ) Income (loss) before income taxes 119,000 (785,000 ) Income taxes - - Net income (loss) $ 119,000 $ (785,000 ) Net income (loss) per common share: Basic and diluted income (loss) per share $ 0.01 $ (0.05 ) Weighted average shares outstanding: Basic 14,546,614 14,521,614 Diluted 15,128,113 14,521,614 The accompanying notes are an integral part of these condensed financial statements. 5 SYNTHETECH, INC. Condensed Statements of Cash Flows (unaudited) For The Three Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 119,000 $ (785,000 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense 115,000 135,000 Stock-based compensation expense 102,000 - (Increase) decrease in assets: Accounts receivable, net (288,000 ) (761,000 ) Inventories 243,000 (770,000 ) Prepaid expenses 99,000 125,000 Increase (decrease) in liabilities: Accounts payable 83,000 240,000 Accrued compensation 82,000 17,000 Accrued termination benefits (53,000 ) - Deferred revenue - 70,000 Other accrued liabilities 15,000 (8,000 ) Cash Provided By (Used In) Operating Activities 517,000 (1,737,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property, plant and equipment purchases (139,000 ) (33,000 ) Sale of marketable securities, available for sale - 800,000 Cash Provided by (Used In)Investing Activities (139,000 ) 767,000 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayments of) line of credit (188,000 ) 425,000 Principal payments under long-term debt obligations - (7,000 ) Repayment of note payable (106,000 ) (68,000 ) Cash Provided By (Used In) Financing Activities (294,000 ) 350,000 Increase (Decrease) in Cash and Cash Equivalents 84,000 (620,000 ) Cash and Cash Equivalents at Beginning of Period 259,000 1,233,000 Cash and Cash Equivalents at End of Period $ 343,000 $ 613,000 The accompanying notes are an integral part of these condensed financial statements. 6 SYNTHETECH, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS (Information as of June 30, 2007 and for the three month period ended June 30, 2007 is unaudited) NOTE A. GENERAL AND BUSINESS Synthetech, Inc., an Oregon corporation, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.Synthetech develops and manufactures amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, primarily for the pharmaceutical industry.Synthetech’s products support the development and manufacture of therapeutic peptides and peptidomimetic small molecule drugs at every stage of a customer’s clinical development pipeline, and are used as ingredients in drugs for the treatment of AIDS, cancer, cardiovascular and other diseases.Synthetech also manufactures products for use in cosmeceuticals, which are products that make no therapeutic claims, but are intended for topical use by humans. The summary financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations, although Synthetech management believes that the disclosures are adequate to make the information presented not misleading.Synthetech’s management suggests that these summary financial statements be read in conjunction with the financial statements and the notes thereto included in Synthetech’s Annual Report on Form 10-K for the year ended March 31, 2007. The interim period information included in this Quarterly Report on Form 10-Q reflects all adjustments, consisting of normal recurring adjustments, that are, in the opinion of Synthetech’s management, necessary for a fair statement of the results of the respective interim periods.Results of operations for interim periods are not necessarily indicative of results to be expected for an entire year. NOTE B. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Significant items subject to such estimates and assumptions include the valuation of inventory, accounts receivable, deferred tax assets and the carrying amount of property, plant and equipment. 7 Cash and Cash Equivalents:Cash and cash equivalents include demand cash and highly liquid debt instruments with maturities of three months or less when purchased. Cash and cash equivalents consist of the following: June 30, March 31, 2007 2007 Cash $ 35,000 $ 209,000 Cash equivalents 308,000 50,000 $ 343,000 $ 259,000 Accounts Receivable: Accounts receivable are recorded at the invoiced amount and do not bear interest.Synthetech does not finance its trade receivables by factoring the balances to a third party.The allowance for doubtful accounts is established by a review of aged accounts receivable and a review for collectibility of specific accounts.The allowance for doubtful accounts as of June 30, 2007 and March 31, 2007 was $15,000. Concentrations of Credit Risk:Financial instruments that potentially subject Synthetech to significant concentrations of credit risk consist principally of cash equivalents and trade accounts receivable. Cash equivalents primarily consist of money market accounts with maturities at purchase of less than three months.Synthetech’s customers consist primarily of major pharmaceutical, emerging biopharmaceutical and contract drug synthesis companies.Synthetech’s customers are primarily located in the United States and Western Europe.At June 30, 2007, three customers had accounts receivable balances of 28%, 22%, and 19% of total accounts receivable.At March 31, 2007, four customers had accounts receivable balances of 30%, 27%, 13% and 11% of total accounts receivable.During the first quarter of fiscal 2008, sales to three customers, each exceeding 10% of revenue for the quarter, accounted for approximately 58% of our revenue.During the first quarter of fiscal 2007, sales to two customers, each exceeding 10% of revenue for the quarter, accounted for approximately 27% of our revenue.Synthetech’s reliance on major customers and the absence of long term contracts could adversely affect operating results if a major customer were lost or failed to pay Synthetech. Inventories:Inventories are stated at the lower of cost or market, determined on the first-in, first-out basis.Costs include direct material, direct labor, applicable manufacturing overhead, and other direct costs. Management evaluates Synthetech’s inventory for impairment whenever it becomes aware that indicators of impairment exist.It is Synthetech’s policy to write-down inventories to reflect an estimate for impairment in an amount equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions.Write-downs of inventory are reported as a component of cost of revenue in the relevant period. Property, Plant and Equipment:Property, plant and equipment are recorded at cost.Expenditures for maintenance and repairs are expensed as incurred.Expenditures that materially increase values, change capacities or extend useful lives are capitalized.When assets are retired, sold or otherwise disposed of, the applicable costs and accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized. Depreciation and amortization are provided on the straight-line basis over the estimated useful lives of the individual assets which range from three to 40 years. 8 In accordance with Statement of Financial Accounting Standards No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), Synthetech assesses the impairment of property, plant and equipment whenever events or changes in circumstances indicate that their carrying value may not be recoverable.If Synthetech determines that the carrying value of property, plant and equipment may not be recoverable, we compare the carrying values of our property, plant and equipment to the undiscounted cash flows expected to be generated by the asset group.If the carrying value exceeds the undiscounted cash flows an impairment charge may be recorded.An impairment charge is recognized to the extent that the carrying amount of property, plant and equipment is in excess of their determined fair value. Income Taxes:Synthetech accounts for income taxes in accordance with SFAS No. 109 “Accounting for Income Taxes.”In accordance with SFAS No. 109, deferred tax assets arise from the tax benefit of amounts expensed for financial reporting purposes but not yet deducted for tax purposes and from unutilized tax credits and net operating loss carryforwards.Synthetech evaluates its deferred tax assets on a regular basis to determine if a valuation allowance is required.To the extent it is determined the recoverability of the deferred tax assets is unlikely, Synthetech records a valuation allowance against deferred tax assets. Revenue Recognition:Synthetech recognizes revenue, including shipping and handling charges billed to customers, upon shipment of product when title and risk of loss pass to customers.Shipping and handling costs are classified as part of cost of revenue. Research and Development Costs:Research and development costs are expensed as incurred. Comprehensive Income or Loss:Synthetech has no material components of comprehensive income/loss other than net income/loss.Accordingly, comprehensive income/loss was equal to net income/loss for all periods presented. Stock-Based Compensation:Effective April 1, 2006, Synthetech adopted SFAS No. 123(R) “Share-Based Payment” using the modified prospective transition method and, therefore, has not restated results for prior periods.Under this transition method, stock-based compensation expense for fiscal 2007 includes compensation expense for all stock-based compensation awards granted prior to, but not yet vested as of April 1, 2006, based on the grant date fair value estimated in accordance with the original provision of SFAS No. 123, "Accounting for Stock-Based Compensation" (SFAS No. 123).Stock-based compensation expense for all stock-based compensation awards granted after April 1, 2006 is based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R).Synthetech recognizes these compensation costs net of estimated forfeitures over the requisite service period of the award, which is generally the vesting term of one to five years for stock options. Please refer to Note J to these condensed financial statements for a further discussion of stock-based compensation. 9 Recent Accounting Pronouncements:In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, "Fair Value Measurements".SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements but does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Synthetech has not yet determined the impact of applying SFAS No. 157. NOTE C. NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted-average number of shares of common stock outstanding during the period.Diluted net income per share is computed by dividing net income by the weighted-average number of shares of common stock and common stock equivalents outstanding during the period, calculated using the treasury stock method as defined in SFAS No. 128.For the three months ended June 30, 2007, the weighted-average number of shares used to compute diluted income per share includes common stock equivalents.For the three months ended June 30, 2006, the weighted-average number of shares used to compute diluted loss per share did not differ from the weighted-average number of shares used to compute basic loss per share. The shares used in the computation of Synthetech’s basic and diluted income (loss) per share are as follows: Three Months Ended June 30, Weighted average common shares outstanding: 2007 2006 Basic 14,546,614 14,521,614 Dilutive effect of stock options 581,499 - Diluted 15,128,113 14,521,614 The number of stock options outstanding and not included in the calculation of diluted income (loss) per share was 1,722,601 and 1,521,800 at June 30, 2007 and 2006, respectively. NOTE D. STATEMENTS OF CASH FLOWS Supplemental cash flow disclosures: Cash Paid Three Months Ended June 30, 2007 2006 Interest $ 26,000 $ 2,000 10 NOTE E. INVENTORIES The major components of inventories, net of reserves, are as follows: June 30, March 31, 2007 2007 Finished products $ 2,045,000 $ 2,051,000 Work in process 1,031,000 1,106,000 Raw materials 1,459,000 1,621,000 $ 4,535,000 $ 4,778,000 NOTE F. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment and depreciable lives are summarized as follows: Depreciable Life June 30, March 31, In Years 2007 2007 Land $ 241,000 $ 241,000 Buildings 15 – 40 1,617,000 1,616,000 Machinery and equipment 5 – 17 2,378,000 2,382,000 Laboratory equipment 5 – 17 1,058,000 1,058,000 Furniture and fixtures 3 – 5 89,000 82,000 Construction in process 140,000 7,000 5,523,000 5,386,000 Less: Accumulated depreciation (1,753,000 ) (1,640,000 ) $ 3,770,000 $ 3,746,000 11 NOTE G. LINE OF CREDIT Synthetech’s credit facility, with a finance company, provides for borrowings of up to $2 million or the maximum available under the borrowing base, whichever is less.Interest is payable at prime plus a monthly collateral management fee of 0.25% of the outstanding loan balance. The annual fee for the credit facility is $15,000. Additionally, the credit facility has a minimum monthly fee of $2,500 which is reduced by interest charges and the collateral management fee.The facility is collateralized by cash, cash equivalents, marketable securities, accounts receivable, inventories and property, plant and equipment.The credit facility contains no financial covenants and is scheduled to expire on June 15, 2008.The amount outstanding under the facility as of June 30, 2007 was $456,000. NOTE H. NOTE PAYABLE During October and November 2006, Synthetech financed $314,000 of annual premiums for certain of its insurance policies.As of June 30, 2007, remaining payments under the financings consisted of one final installment due August 2007 of $26,000, including interest at 7.6%. NOTE I. ACCRUED TERMINATION BENEFITS In accordance with an employment agreement between Synthetech and Synthetech’s former President and Chief Executive Officer, upon termination of employment, the former executive was entitled to receive one year of base salary and healthcare benefits, to be paid in twelve monthly installments.An estimate of the amount remaining to be paid under this agreement, $71,000, is reported as a current liability on Synthetech’s June 30, 2007 balance sheet. NOTE J. EMPLOYEE STOCK BENEFITS Description of the Stock Plans Stock Plan Synthetech grants equity-based compensation under its 2005 Equity Incentive Plan (the 2005 Plan).Stock options, restricted stock awards and stock appreciation rights are authorized for issuance to employees, consultants and non-employee directors under the 2005 Plan.Stock options are granted with an exercise price equal to the fair market value of our common stock on the date of grant.Options generally vest in equal annual installments between the date of grant and one to five years from the date of grant although individual options may have different vesting terms.All options expire no later than ten years from the date of grant.As of June 30, 2007, 559,150 shares were available for issuance under the 2005 Plan. Stock Option Agreements – The right to purchase shares pursuant to existing stock option agreements typically vests pro-rata at each option anniversary date over a one to five-year period.The options, which are generally granted with option exercise prices equal to the fair market value of Synthetech shares on the date of grant, expire within ten years from the date of grant.Synthetech has not issued any options to consultants or advisors.Stock options are a component of director’s compensation. 12 Restricted stock awards (RSAs) – Awards of restricted stock may be either grants of restricted stock, restricted stock units or performance-based stock units that are issued at no cost to the recipient.For RSAs, at the date of grant, the recipient has the rights of a shareholder, subject to certain restrictions on transferability and a risk of forfeiture.Synthetech’s most recently issued RSAs had an original vesting period of two years.Synthetech has not awarded restricted stock units or performance-based stock units.Compensation cost for RSAs is determined using the market value of Synthetech’s common stock on the date of grant and the resulting expense is recognized on a straight-line basis over the vesting term. Other Stock Grant On April 17, 2007, the Compensation Committee of the Board of Directors awarded key employees 525,000 options to purchase Synthetech’s common stock. The options were awarded at $0.87 per share, the fair market value of Synthetech’s common stock on the date of grant. The nonqualified stock options were issued outside of the 2005 Plan. One-third of these options vested on the date of grant, one-third vest on the first anniversary of the date of grant and the remaining one-third vest on the second anniversary of the date of grant. Stock Option Activity A summary of stock option activity under Synthetech’s 2005 Plan and otherwise as of June 30, 2007 and changes during the three-month period then ended is presented below: Weighted Average Number Weighted Average Remaining Aggregate Of Exercise Contractual Term Intrinsic Options Price (years) Value Options outstanding, March 31, 2007 1,793,800 $ 1.13 Granted 525,000 $ 0.87 Exercised - - Canceled (14,700 ) $ 1.56 Options outstanding, June 30, 2007 2,304,100 $ 1.07 7.4 $ 566,000 Options exercisable, June 30, 2007 1,699,110 $ 1.22 6.7 $ 352,000 The weighted-average grant date fair value of options granted during the first quarter of fiscal 2008 was $0.47.The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Synthetech’s closing stock price on the last trading day of the first quarter of fiscal 2008 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had option holders exercised their options on June 30, 2007.This amount changes based upon changes in the fair market value of Synthetech’s stock. As of June 30, 2007, $173,000 of total unrecognized compensation cost, net of estimated forfeitures, related to nonvested stock options is expected to be recognized over a weighted-average period of approximately 1.7 years. 13 The following table summarizes information with respect to options outstanding and options exercisable at June 30, 2007: Options Outstanding Options Exercisable Weighted Weighted Weighted Average Average Average Exercise Exercise Remaining Exercise Price Range Shares Price Life Shares Price $0.16 - $0.92 1,356,000 $ 0.57 9.3 751,010 $ 0.52 $1.08 - $1.82 707,200 $ 1.54 5.6 707,200 $ 1.54 $2.07 - $2.50 179,100 $ 2.09 5.0 179,100 $ 2.09 $3.13 - $4.56 61,800 $ 3.63 3.0 61,800 $ 3.63 2,304,100 $ 1.07 7.4 1,699,110 $ 1.22 Recognition of Compensation Expense and Forfeitures The fair value of each option is amortized into compensation expense on a straight-line basis over the vesting period.Synthetech reduces the straight-line compensation expense by an estimated forfeiture rate to account for the estimated impact of options that are expected to be forfeited before becoming fully vested.In determining compensation expense, Synthetech assumed an expected forfeiture rate of 3%.An increase in the forfeiture rate would decrease compensation expense. The weighted-average fair value of stock options was determined utilizing the assumptions below: For the Three Months Ended June 30, 2007 Expected price volatility 50% Risk-free interest rate 4.96% Expected term in years 6.00 Dividend yield - Expense Information under SFAS No. 123(R) Stock-based compensation expense was allocated as follows: For the Three Months Ended June 30, 2007 Stock-based compensation expense: Cost of revenue $ 24,000 Operating expenses $ 78,000 Stock-based compensation expense before income taxes $ 102,000 Income tax benefit - Total stock-based compensation expense after income taxes $ 102,000 14 NOTE K. SYNTHETECH COMMON STOCK On October 13, 2005, Synthetech’s common stock was delisted from the Nasdaq SmallCap Market due to noncompliance with NASDAQ’s minimum bid price requirement.Prices for Synthetech’s common stock were reported on the over-the-counter (OTC) Pink Sheets under the symbol NZYM.PK through May 22, 2007.Beginning on May 23, 2007 prices for Synthetech’s common stock are currently reported on the OTC Bulletin Boards under the symbol NZYM.OB. NOTE L. RELATED PERSON TRANSACTIONS In February 2006, the Board of Directors established a Strategic Development Committee and appointed Dr. Daniel Fagan, Chairman of the Board, as the sole committee member.Effective November 1, 2006, the Strategic Development Committee of the Board of Directors was terminated when Dr. Fagan was appointed Synthetech’s Chief Executive Officer.Dr. Fagan continues to serve as Synthetech’s Board Chairman.Dr. Fagan received a monthly retainer of $10,000 for his service on the Strategic Development Committee.Committee fees and expenses incurred by Synthetech under this arrangement during the first quarter of fiscal 2008 and 2007 were $-0- and $31,000, respectively. Synthetech has engaged Paul Ahrens, a Director, to assist with Synthetech’s new product development efforts.Aggregate expenses incurred by Synthetech under this arrangement during the first quarter of fiscal 2008 and 2007 approximated $1,000 for each quarter. NOTE M. LIQUIDITY Synthetech returned to profitability in fiscal 2007, recording net income for the year of $193,000 and it recorded net income for the first quarter of fiscal 2008 of $119,000.Management believes that Synthetech’s existing cash and cash equivalents, credit facility and any funds generated from operations will be sufficient to support operations for the next twelve months.However, any projections of future cash needs and cash flows are subject to substantial uncertainty.There can be no assurance that current cash and cash equivalent balances and any proceeds that may be available under the credit facility, or any funds generated from operations will be sufficient to satisfy Synthetech’s liquidity requirements. If sources of liquidity are insufficient, Synthetech will need to seek debt or equity financing to satisfy liquidity requirements, which Synthetech may be unable to obtain on favorable terms or at all, or to sell assets or further reduce the size of its operations or discontinue operations.Any financing Synthetech obtains may dilute the ownership interests of its shareholders or increase leverage and interest expense. 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of Synthetech’s operations and financial condition should be read in conjunction with the accompanying condensed financial statements and the notes thereto included within this report. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.All statements, other than statements of historical fact, including statements regarding industry prospects and future results of operations or financial position, made in this Quarterly Report are forward looking. Words such as “anticipates,” “believes,” “expects,” “future” and “intends” and similar expressions may identify forward-looking statements. In particular, forward-looking statements in this report include statements regarding:our future performance and operating results;expected revenue from and shipping dates for customer orders; recurrence of large-scale projects; resolution of manufacturing process difficulties; estimated quarterly stock-based compensation amounts for the remainder of fiscal2008, continued Section 404 expenses for the remainder of fiscal 2008; our ability to finance our growth strategy; the conditions of the fine chemicals industry; obtaining regulatory approval for new drugs and other matters relating to drug development progress; financing our current and future capital expenditures and the amount of such expenditures; the effect any change in foreign currency exchange rates would have on our operating results; whether our cash and cash equivalents, borrowing capacity and internally-generated funds will be adequate to operate our business; and our inability to recognize deferred tax assets. Forward-looking statements reflect management’s current expectations, plans or projections and are inherently uncertain.Actual results could differ materially from management's expectations, plans or projections.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. The risks and uncertainties that may cause actual results to vary materially from any forward-looking statements include, but are not limited to, the following: the uncertain market for our products; potential loss of a significant customer; customer concentration; potential termination or suspension by customers of significant projects or orders; potential production or shipping delays; our limited experience in entering new markets and market segments; potential period-to-period revenue or expense fluctuations; our limited financial and other resources; higher than expected cash use, or inability to borrow funds under our line of credit or to raise other debt or equity capital required to continue operations or to implement our growth strategy; production factors and timely access to raw materials; industry cost factors; competition; government regulation; labor disputes; technological change; future incentive stock awards and international business risks.Investors are urged to read our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended March 31, 2007, for a further description of risks and uncertainties related to forward-looking statements made by us as well as to other aspects of our business. Synthetech does not intend to release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 16 OVERVIEW Synthetech, Inc., based in Albany, Oregon, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.We develop and manufacture amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, primarily for the pharmaceutical industry.Synthetech produces advanced pharmaceutical intermediates in accordance with Current Good Manufacturing Practices (cGMP) in compliance with U.S. Food and Drug Administration (FDA) regulations.Our products support the development and manufacture of therapeutic peptides and peptidomimetic (that is, peptide-like) small molecule drugs from early stages of a customer’s clinical development, through market launch and into commercial production.Synthetech’s domestic and international customer base includes major pharmaceutical and emerging biopharmaceutical companies, as well as contract drug manufacturing firms.We also supply catalog quantities of specialty amino acids to research institutions, universities and drug discovery firms. Market Overview Synthetech has benefited from the recent improvement in the fine chemicals market. Custom projects over the last twelve months have increased significantly.We believe that we have been able to capitalize on these new opportunities because of our proprietary technology positions in both amino acid chemistry and multistep chiral organic synthetic chemistry. In addition, several large multinational pharmaceutical companies have made a strategic decision to outsource more of their manufacturing requirements. We believe we are well positioned to compete for these new opportunities because of our long association with the pharmaceutical industry and the fact that we have a large scale domestic manufacturing facility staffed with experienced chemical professionals complemented by a talented R & D group. We have recently increased our marketing effort with additional personnel to target the rapidly expanding opportunities at biopharmaceutical companies. This new growth opportunity is being driven in large part by the need of large pharmaceutical companies to develop new drugs. A number of block-buster drugs will lose patent protection and become generic over the next five years and large pharmaceutical companies are seeking to offset the impact of this development with increased internal drug development augmented by the in-licensing of promising new drug candidates from emerging pharmaceutical companies. Most of the biopharmaceutical companies have limited manufacturing expertise, providing Synthetech with additional market opportunities. Business Conditions Synthetech’s order backlog as of June 30, 2007 was approximately $4.3 million.We expect that a majority of these customer orders will ship during the second quarter of fiscal 2008, and approximately $900,000 is scheduled to ship during the second half of fiscal 2008.The number of large order inquiries and resulting order activity we have experienced recently is a meaningful improvement compared to the market environment Synthetech encountered during most of fiscal 2006 and is a continuation of the favorable trend which Synthetech experienced in fiscal 2007. During fiscal 2006 and the first quarter of fiscal 2007, our manufacturing activities and related financial performance were adversely affected by low utilization of our large reactors due to the lack of significant large-scale customer projects.For the remainder of fiscal 2007 and the first quarter of fiscal 2008, revenue from large-scale customer projects increased significantly compared to fiscal 2006, primarily as a result of orders arising from a single project. Although Synthetech is involved in many active customer projects, large-scale customer projects represent our main source of revenue.We are unable to determine with reasonable certainty our revenues relating to large-scale projects beyond our current order base, in part due to unpredictable drug approval processes and the short-term supply chain planning by many of our customers. 17 Customer Project Pipeline Our portfolio of clinical pipeline projects remains active and consists of a variety of projects with significant revenue generating potential.Many of these projects have the potential to grow into large-scale projects in the future. Financial Results Financial results for the first quarter of fiscal 2008 represent Synthetech’s fourth consecutive quarter of profitable operations which were preceded by nine consecutive quarters of losses.Net income of $119,000 for the first quarter of fiscal2008 was lower than Synthetech normally would have expected on revenue of $4.2 million, primarily as a result of: production process difficulties on two large-scale projects; $102,000 of stock-based compensation expense during the quarter; and $40,000 of consulting fees in support of implementation of the initial phase of Section404 of the Sarbanes-Oxley Act.Management believes that the manufacturing difficulties for the two large-scale projects have been resolved and estimates that quarterly stock-based compensation expense will approximate$25,000 for the remainder of fiscal2008.Section 404 implementation costs are expected to be ongoing throughout fiscal 2008. We are encountering competition, primarily for more basic products, from developing countries such as India and China that have substantially lower cost structures, primarily because salaries and other costs are a fraction of what they are in industrialized countries.This trend has resulted in pricing pressures in the United States and is affecting our ability to maintain historical margins and to retain and attract business for some of our products. 18 RESULTS OF OPERATIONS The following table sets forth, for the periods indicated, the percentage of revenues represented by each item included in our condensed Statements of Operations. Three Months Ended June 30, 2007 2006 Revenue 100.0% 100.0% Cost of revenue 71.5 97.4 Gross income 28.5 2.6 Research and development 7.9 18.9 Selling, general and administrative 17.3 29.3 Total operating expenses 25.2 48.2 Operating income (loss) 3.3 (45.6) Interest income 0.2 0.7 Interest expense (0.6) (0.1) Income (loss) before income taxes 2.9 (45.0) Income taxes - - Net income (loss) 2.9% (45.0)% Revenue Revenue of $4.2 million for the first quarter of fiscal 2008 increased by $2.4 million, or 139%, from revenue of $1.7 million for the first quarter of fiscal 2007. Because large-scale customer projects represent our primary source of revenue, the size and timing of shipments related to these projects can cause significant fluctuations in quarter-to-quarter revenue.Revenue earned from three large-scale projects was $2.3 million during the first quarter of fiscal 2008.Large-scale projects did not contribute to revenue during the first quarter of fiscal 2007. The market environment for smaller customer projects is active.While generally individually smaller in dollar value, these projects support a wide variety of programs for our major pharmaceutical, emerging biopharmaceutical and contract drug synthesis customers.Synthetech’s large-scale projects typically originate from our portfolio of successful small-scale early stage drug development projects. International sales, mainly to Europe, were $2.0 million and $861,000 in the first quarter of fiscal 2008 and 2007, respectively.International sales, like all of our revenues, are subject to significant quarterly fluctuations. 19 To the extent successful customer projects develop into larger volumes, either during late stage clinical trials, pre-launch or as a marketed product, Synthetech’s per unit pricing may decline.There is a risk that the impact on future sales and profitability from declines in pricing may not be offset by an increase in volume. The level of Synthetech’s business from period to period is largely unpredictable. Although revenue associated with marketed products is more likely to provide a longer term, on-going revenue stream than revenue associated with drugs at the clinical or discovery stages, continuation of customer demand for our products from customers with marketed products remains subject to various market conditions, including potential use of alternative manufacturing methods, continued market demand for drugs or cosmeceuticals that we support, and competition from other suppliers.Accordingly, while significant orders related to marketed products provide substantial and more predictable revenue, we expect revenue to continue to fluctuate from period to period. Gross income Gross income for the first quarter of fiscal 2008 increased $1.1 million, to $1.2 million, or 28% of revenue, compared to gross income of $45,000, or 3% of revenue, for the first quarter of fiscal 2007.This increase was primarily the result of the increases in sales between the corresponding periods of fiscal 2008 and 2007.Manufacturing costs increased and charges for impaired inventory decreased in the first quarter of fiscal 2008 compared to the comparable periods of 2007, as discussed below. Gross income for the first quarter of fiscal 2008 was hindered by execution issues encountered on two of our large-scale projects, resulting in higher than anticipated per unit raw material costs and lower than anticipated revenue.Management believes that the manufacturing difficulties have been resolved for these two projects, which projects it believes will be recurring. Manufacturing department costs incurred during the first quarter of fiscal 2008 increased $264,000 compared to the comparable period of fiscal 2007.Variable operating costs such as labor, maintenance, supplies and utilities expenses were higher between the periods primarily as a result of increased production levels. Gross income for the first quarter of fiscal 2008 and 2007 reflect charges for impaired inventory of $129,000 and $92,000, respectively.Synthetech routinely develops manufacturing processes to produce new products or to refine procedures for existing products.It is not unusual for manufacturing costs associated with new processes or certain existing processes to exceed the selling price for batches of product, which results in an inventory write-off.It remains difficult to rework certain materials on a cost effective basis.Synthetech also writes-off inventory that is specific to any customer project that has been discontinued. Cost of revenue includes raw materials, direct labor, manufacturing overhead, other direct costs, and adjustments to inventory. Operating Expenses R&D Expense.Research and development (R&D) expense for the first quarter of fiscal 2008 decreased $2,000 to $328,000, or 8% of revenue, compared to $330,000, or 19% of revenue, for the first quarter of fiscal 2007.The decrease in R&D expense between these two periods included: 20 · decreased costs during the first quarter of fiscal 2008 of $69,000 in fees for contract research services provided by a facility in India, as discussed below; and · a decrease during the first quarter of fiscal 2008 in laboratory supplies expense of $27,000; and · a decrease during the first quarter of fiscal 2008 of $18,000 arising from an increase in the amount of R&D department costs allocated to inventory for the manufacture of small-scale products, as described below; partially offset by: · an aggregate increase during the first quarter of fiscal 2008 in compensation expense of $93,000, composed of: a net increase of approximately $67,000 from additional chemists employed by Synthetech in response to improving business conditions, the termination of the contract research services agreement with the facility in India in August2006, and general increases in salaries and benefits; $13,000 of stock-based compensation expense; and $13,000 of performance bonuses; and · an increase during the first quarter of fiscal 2008 in contracted R&D services of $12,000; and · an increase during the first quarter of fiscal 2008 in waste disposal costs of $6,000. Commencing in October 2005, Synthetech supplemented its domestic R&D capabilities by engaging a division of an Indian pharmaceutical company to provide contract research and manufacturing.In August 2006, Synthetech decided that it would be more efficient to access lab and small-scale manufacturing services from this partner on a project-by-project basis rather than engaging it on a monthly basis, and terminated the underlying agreement.Fees and expenses incurred for contract research services pursuant to the agreement for the first three months of fiscal 2007 were $69,000. Synthetech’s R&D department primarily develops processes to manufacture and optimize the production of our products and their related scale-up to manufacturing quantities.Additionally, the R&D department will manufacture small-scale products for sale.The cost of producing these small-scale products is captured in inventory and not reflected in R&D expense.The amount of R&D department costs charged to the manufacture of small scale products can cause fluctuations between reporting periods in the amount of reported R&D expense.R&D department costs charged to inventory in the first three months of fiscal 2008 and 2007 were $36,000 and $18,000, respectively. SG&A Expense.Selling, general and administrative (SG&A) expense in the first quarter of fiscal 2008 totaled $725,000, or 17% of revenue, compared to $510,000, or 29% of revenue, in the first quarter of fiscal 2007.The change in the components of SG&A expense between the two quarters includes: · An increase in compensation expenses of $153,000, composed of stock-based compensation expense of $65,000; performance bonuses of $35,000; a new senior sales position of $26,000; and general increases in salaries and benefits of $27,000; and · an increase in consulting fees of $40,000, related to the implementation of Section 404 of the Sarbanes-Oxley Act; and · an increase in costs for consulting services of $15,000 related to marketing services provided by M. Sreenivasan, Synthetech’s former Chief Executive Officer since his retirement on October 31, 2006. SG&A expense consists of compensation and related fringe benefits for sales and administrative employees, costs of professional services, marketing costs, costs associated with being a public company, and costs related to administrative facilities and information services. 21 Interest Income Interest income in the first quarter of fiscal 2008 was $9,000, compared to $12,000 in the same period of fiscal 2007.Synthetech’s interest income is primarily derived from earnings on our cash equivalents and marketable securities, which earnings are affected by the amount of cash equivalents and the interest rates in effect during the periods. Interest Expense Interest expense in the first quarter of fiscal 2008 was $26,000, compared to $2,000 in the same period of fiscal 2007.The increase in interest expense between the periods primarily relates to borrowings on Synthetech’s line of credit. Income Taxes Based on Synthetech’s history of losses in certain prior years and management’s evaluation of available tax planning strategies, we have concluded that for the foreseeable future Synthetech may be unable to recognize its net deferred tax assets as an income tax benefit, continuing for an uncertain period of time. Net Income (Loss) Net income for the first quarter of fiscal 2008 was $119,000, compared to a net loss of $785,000 for the comparable period of fiscal 2007. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of Synthetech’s financial condition and results of operations are based upon its financial statements, which have been prepared in conformity with generally accepted accounting principles in the United States. The preparation of these financial statements requires Synthetech to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities.On an on-going basis, Synthetech evaluates its estimates, including those related to deferred tax asset realization, inventory realization, allowance for doubtful accounts and long-lived asset impairments.Synthetech bases its estimates on historical experience and on various other assumptions. Actual results may differ from these estimates under different assumptions or conditions.Synthetech believes the following are among the critical accounting policies and the related judgments and estimates that affect the preparation of its financial statements.Please refer to Note B to these Condensed Financial Statements that accompany this Report. Allowance for Doubtful Accounts We analyze a customer’s creditworthiness by reviewing the customer’s payment history and financial stability.We establish the allowance for doubtful accounts by reviewing aged accounts receivables and the collectibility of specific accounts.The allowance for doubtful accounts as of June 30, 2007 and March 31, 2007 was $15,000. For the quarters ended June 30, 2007 and 2006, Synthetech’s provision for credit losses was insignificant.If circumstances related to a specific customer change, Synthetech’s estimate of the recoverability of receivables could materially change. 22 Inventories Inventories are valued at the lower of cost or market, determined on the first-in first-out (FIFO) basis.Costs include direct material, direct labor, applicable manufacturing overhead, and other direct costs. Management evaluates Synthetech’s inventory for impairment whenever it becomes aware that indicators of impairment exist.Factors contributing to inventory impairment include, but are not limited to: decreases in selling price; changes in customer specifications; project terminations or holds; variations in material produced by Synthetech from customer specifications; and production costs materially in excess of current market price.It is our policy to write-down inventories to reflect an estimate for impairment in an amount equal to the excess, if any, of the cost of inventory compared to the estimated market value based upon assumptions about future demand and market conditions.If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required in the future.Write-downs of inventory are reported as a component of cost of revenue in the relevant period. Long-Lived Asset Impairment In accordance with the provisions of SFAS No. 144, Synthetech assesses the impairment of long-lived assets such as property, plant and equipment whenever events or changes in circumstances indicate that their carrying value may not be recoverable.Factors that could trigger an impairment review include, among others: · a significant change in the extent or manner in which a long-lived asset is being used; · a significant change in the business climate that could affect the value of a long-lived asset; and · a significant decrease in the market value of assets. If Synthetech determines that the carrying value of long-lived assets may not be recoverable, based upon the existence of one or more indicators of impairment, we compare the carrying value of the asset group to the undiscounted cash flows expected to be generated by the asset group.If the carrying value exceeds the undiscounted cash flows, we may record an impairment charge.We recognize an impairment charge to the extent that the carrying amount of the asset group exceeds its fair value and will reduce only the carrying amount of the long-lived assets. Revenue Recognition Synthetech recognizes revenue, including shipping and handling charges billed to customers, when the following criteria are met: · Persuasive evidence of an arrangement exists; · Delivery has occurred or services have been rendered; · Synthetech’s price to our customer is fixed or determinable; and · Collectibility is reasonably assured. Shipping and handling costs are classified as part of cost of revenue. 23 INDUSTRY FACTORS Market Factors The market for Synthetech’s products is driven by the market for the drugs into which they are incorporated. The drug development process is dictated by the marketplace, drug companies and the regulatory environment.Synthetech has no control over the pace of these drug development efforts, which drugs get selected for clinical trials, which drugs are approved by the FDA or, even if approved, the ultimate market potential of the drugs. The three stages of the drug development process include R&D (or discovery stage), clinical trial stage and marketed drug stage. Synthetech’s customers can spend years researching and developing new drugs, and take only a small percentage to clinical trials and fewer yet to commercial market. A substantial amount of activity continues to occur at the earlier stages of R&D and clinical trials. The market for peptide and peptidomimetic small molecule drugs is still developing. Recurring sales of our products for development programs are sporadic.Because of the high cancellation rate for drug development programs, there is a significant likelihood that there will be no subsequent or “follow-on” sales for any particular drug development program. Accordingly, the level and timing of customer orders relating to specific drug development programs vary substantially from period to period and we cannot rely on any one customer as a constant source of revenue. The size of customer orders for marketed drugs can be substantially larger than those for the discovery or clinical trial stages. Sales of Synthetech’s products for marketed drugs may provide an opportunity for continuing, longer-term sales. While not subject to the same high cancellation rates faced by discovery and clinical trial-stage drug development programs, the demand for approved drugs remains subject to many uncertainties, including price, side effects and the existence of competing drugs. These factors, which are outside of Synthetech’s control, affect the level of demand for the drug itself and, therefore, the demand for Synthetech’s products. Also, industry cost pressures can cause pharmaceutical companies to explore and ultimately adopt alternative manufacturing processes that may not include Synthetech’s products as an intermediate.In recent years, the international fine chemicals industry has been marked by overcapacity and a resulting downward pressure on pricing.While downward pressure on pricing remains persistent, the demand side in the industry appears to be improving.To the extent we are able to enter into longer-term, significant or large-scale orders with customers, we expect increased competition to supply these products.Similar dynamics affect the cosmeceutical development process and market, except that the regulatory oversight and, consequently, the typical length of a product’s “time to market” are reduced. Due to the foregoing industry factors, Synthetech cannot predict with reasonable certainty future demand beyond its current order base, and existing orders may be subject to cancellation or delay by customers. Until there is stable demand for our products, we are likely to continue to experience significant fluctuations in our periodic results. Production Factors Synthetech has a full cycle “grams to tons” production capability and has made over 500 products. With over 20 years of experience, Synthetech has developed extensive process technology and is recognized as one of the leaders in our area of expertise.Nevertheless, initial batches of new products and scaling up production processes for existing products may result in significantly lower than expected yields and extended processing time, and may require substantial rework to meet the required customer specifications.These factors could cause increased costs and delayed shipments, either of which could negatively affect periodic operating results. 24 LIQUIDITY AND CAPITAL RESOURCES Synthetech’s cash and cash equivalents totaled $343,000 at June 30, 2007, compared to $259,000 at March 31, 2007. At June 30, 2007, Synthetech reported working capital of $5.8 million, compared to $5.6 million at March 31, 2007.The $197,000 increase in working capital between March 31, 2007 and June 30, 2007 was primarily the result of net income for the three month period of $119,000, non-cash charges for both depreciation of $115,000 and stock based compensation of $102,000, partially offset by capital expenditures of $139,000. In June 2007, Synthetech renewed its credit facility with a finance company, which is secured by a lien on all of our assets and provides for borrowings of up to $2 million or the maximum available under the borrowing base, whichever is less.Interest is payable at a fluctuating rate equal to the prime rate, plus a monthly collateral management fee of 0.25% of the outstanding loan balance. The annual fee for the credit facility is $15,000. The credit facility has a minimum monthly fee of $2,500, which is reduced by interest charges and the collateral management fee.The credit facility contains no financial covenants and expires in June 2008.As of June 30, 2007, Synthetech had $456,000 in borrowings outstanding under the credit facility. We generated cash in our operating activities of $517,000 in the first three months of fiscal 2008, compared to cash used in operating activities of $1.7 million in the first three months of fiscal 2007. In the first three months of fiscal 2008, net income of $119,000, and non-cash charges for depreciation and stock-based compensation expense of $115,000 and $102,000, respectively, contributed $336,000 to cash provided by operating activities.Accounts receivable increased $288,000 to $2.5 million at June 30, 2007, from $2.2 million at March 31, 2007, primarily due to the timing of shipments between the two quarters.Inventory decreased $243,000 to $4.5 million at June 30, 2007, from $4.8 million at March 31, 2007.Primarily as a result of the amortization of insurance premiums and property taxes, prepaid expenses decreased $99,000 to $255,000 at June 30, 2007, from $354,000 at March 31, 2007.Accounts payable increased $83,000 to $865,000 at June 30, 2007, from $782,000 at March 31, 2007.Accrued compensation, which is primarily composed of accrued vacation pay and employee bonuses increased $82,000 to $355,000 at June 30, 2007, from $273,000 at March 31, 2007. Accrued termination benefits decreased $53,000 to $71,000 at June 30, 2007, from $124,000 at March 31, 2007.Deferred revenue of $43,000 at June 30, 2007, reflects an advance payment on a customer order. Cash used in investing activities for the first three months of fiscal 2008 was $139,000 compared to cash provided by investing activities of $767,000 in the first three months of fiscal 2007.Synthetech utilized $139,000 for capital expenditures during the first three months of fiscal 2008, compared to $33,000 during the first three months of fiscal 2007.Synthetech expects to incur a total of approximately $500,000 of capital expenditures in fiscal 2008.Synthetech may finance the remaining capital expenditures from cash on hand or any internal cash flow or may seek debt or lease financing for some or all of its remaining fiscal 2008 capital expenditures.During the first quarter of fiscal 2007, Synthetech sold $800,000 of marketable securities, at par. Cash used in financing activities for the first three months of fiscal 2008 was $294,000, compared to cash provided by financing activities of $350,000 in the first three months of fiscal 2007.During the first three months of fiscal 2008 Synthetech repaid $188,000 on its line of credit compared to net borrowings of $425,000 in the first three months of fiscal 2007.Principal payments under its long-term debt obligations and notes payable totaled $106,000 during the first three months of fiscal 2008, compared to $75,000 during the comparable period of fiscal 2007. 25 Cash and cash equivalents increased $84,000 during the first three months of fiscal 2008, to $343,000 at June 30, 2007, from $259,000 at March 31, 2007. We believe that our existing cash and cash equivalents, availability under our credit facility and any funds generated from operations will be sufficient to support our operations for the next twelve months.However, any projections of future cash needs and cash flows are subject to substantial uncertainty.There can be no assurance that current cash and cash equivalent balances and any proceeds that may be available under the credit facility or any funds generated from operations will be sufficient to satisfy our liquidity requirements. If sources of liquidity are insufficient, we will need to seek debt or equity financing to satisfy our liquidity requirements, which we may be unable to obtain on favorable terms or at all, or to sell assets or further reduce the size of our operations or discontinue our operations.We anticipate that we will require additional capital, which may be substantial, to implement certain elements of our growth strategy, although we have not yet determined the amount or timing of such additional funding.We may not be able to obtain required financing to implement our growth strategy.Any financing Synthetech obtains may dilute the ownership interests of our shareholders or increase our leverage and interest expense. Item 3.Quantitative and Qualitative Disclosures about Market Risk Synthetech's primary market risk exposure is the impact of interest rate fluctuations on interest income earned on our cash equivalents. The risks associated with market, liquidity and principal are mitigated by investing in high-credit quality securities and limiting concentrations of issuers and maturity dates. Synthetech does not invest in derivative financial instruments. Substantially all ofSynthetech's purchases and sales are denominated in U.S. dollars and, as a result, it has relatively little exposure to foreign currency exchange risk with respect to any of its purchases and sales. Should Synthetech enter into a significant transaction denominated in a foreign currency, we may enter into a forward exchange contract at that time. Synthetech was not a party to any forward exchange contracts during the three months ended June 30, 2007. For existing company transactions denominated in a foreign currency, the effect of an immediate 10% change in relevant exchange rates would not have a material impact on Synthetech's operating results or cash flows. Item 4.Controls and Procedures Synthetech maintains a system of disclosure controls and procedures designed to provide reasonable assurance as to the reliability of our published financial statements and other disclosures included in our reports under the Securities Exchange Act of 1934.In accordance with Rule 13a-15(b) of the Securities and Exchange Act of 1934, our management evaluated, under the supervision and with the participation of our principal executive officer and principal financial officer, the effectiveness of the design and operation of Synthetech’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities and Exchange Act of 1934) as of the end of the period covered by this report.Based upon that evaluation, our principal executive officer and the principal financial officer concluded that Synthetech’s disclosure controls and procedures are effective. 26 There has been no change in our internal control over financial reporting during the first quarter ended June 30, 2007 that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. Synthetech’s principal executive officer and principal financial officer do not expect that our disclosure controls and internal controls will prevent all error and all fraud.Although our disclosure controls and procedures were designed to provide reasonable assurance of achieving their objectives and our principal executive officer and principal financial officer have determined that they are effective in doing so, a control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within Synthetech have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple mistake or error.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control.The design of any system of controls also is based partly on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 27 PART II.OTHER INFORMATION Item 6.Exhibits (a) Exhibits. Exhibit 3.1 Articles of Incorporation of Synthetech, as amended (incorporated by reference to the exhibits filed with Synthetech’s Annual Report on Form 10-K for the fiscal year ended March 31, 1991). Exhibit 3.2 Bylaws of Synthetech, as amended (incorporated by reference to the exhibits filed with Synthetech’s Annual Report on Form 10-K for the fiscal year ended March 31, 2005). Exhibit 31.1 Rule 13a-14(a) Certification of Chief Executive Officer. Exhibit 31.2 Rule 13a-14(a) Certification of Chief Financial Officer. Exhibit 32.1 Section 1350 Certification of Chief Executive Officer. Exhibit 32.2 Section 1350 Certification of Chief Financial Officer 28 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNTHETECH, INC. (Registrant) Date: August 9, 2007 By: /s/Daniel T. Fagan Daniel T. Fagan Chairman & Chief Executive Officer Date: August 9, 2007 By: /s/Gary A. Weber Gary A. Weber Vice President Finance & Chief Financial Officer 29
